     Case 3:19-cv-02419-LAB-JLB Document 20 Filed 05/15/20 PageID.113 Page 1 of 1




1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT

8                           SOUTHERN DISTRICT OF CALIFORNIA

9
       OSCAR VALLE,                                      Case No.: 19cv2419-LAB (JLB)
10
                                        Plaintiff,
                                                         ORDER GRANTING JOINT MOTION
11     v.                                                TO DISMISS [Dkt. 19]
12     CAPITAL ONE BANK (USA),
       NATIONAL ASSOCIATION, et al.,
13
                                    Defendants.
14
15          The parties’ joint motion to dismiss is GRANTED. Fed. R. Civ. P. 41(a). This

16   action is DISMISSED WITH PREJUDICE as to all parties, with each party to bear its own

17   costs and fees. The clerk is directed to close the case.

18          IT IS SO ORDERED.

19   Dated: May 13, 2020

20                                                   Hon. Larry Alan Burns
                                                     Chief United States District Judge
21
22
23
24
25
26
27
28
                                                     1
                                                                               19cv2419-LAB (JLB)
